— In a defamation action, the plaintiff appeals from a judgment of the Supreme Court, Richmond County, entered March 21, 1977, which, inter alia, is in favor of the defendant, upon the trial court’s dismissal of the complaint at the end of the entire case, at a jury trial. Judgment reversed, on the law, and new trial granted, with costs to abide the event. The false accusation that a police officer was drunk or intoxicated while on duty is slanderous per se and requires no allegation or proof of special damages (see Ann. 53 ALR2d 8, 121; 34 NY Jur, Libel and Slander, §§39, 45). The single-instance rule is inapplicable. That a police officer would permit himself to be drunk while on duty shows such a lack of character as would render him unfit for his position (see Mason v Sullivan, 26 AD2d 115). The jury could have found that the defendant’s complaint at the station house was motivated by malice. Accordingly, it was error to dismiss the complaint. Hopkins, J. P., Titone, O’Connor and Cohalan, JJ., concur.